Citation Nr: 1732518	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  07-10 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for T-cell lymphoma, claimed as due to exposure to mustard gas, radio frequency (RF) radiation, herbicide agents, and/or other chemicals and/or toxins at Fort McClellan, Alabama.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Ravisetti, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.  She also had subsequent service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for T-cell lymphoma.  Jurisdiction over the Veteran's file was subsequently transferred to the RO in Portland, Oregon. 

The Board remanded the instant claim in December 2010 for additional development and again in March 2016 in order to afford the Veteran her requested Board hearing.  Thereafter, she testified at a Board hearing before the undersigned Veterans Law Judge sitting at the Portland RO in April 2017.  A transcript of the hearing is of record.

The Board notes that the March 2016 decision also remanded the issues of entitlement to initial compensable ratings for hammertoes of the right and left great toes for the issuance of a statement of the case.  However, prior to such action, the Veteran withdrew her appeal as to such issues in April 2016.  Therefore, such  matters are no longer in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

During the course of the appeal, the Veteran has advanced numerous theories as to why she believes her T-cell lymphoma, which was diagnosed in December 2002, is related to her active duty military service that concluded over twenty-five years previously in July 1975.  In this regard, she initially alleged that such was related to claimed exposure to mustard gas.  Subsequently, she alleged that her T-cell lymphoma was a result of exposure to RF radiation, which has been acknowledged in light of her duty assignment location at a radio communications facility.  The Veteran further contends that she believed she was exposed to herbicide agents, as well as other chemicals/toxins, at Fort McClellan, Alabama, where she was stationed from July 1972 to September 1972.  Specifically, she claims that, through drinking the water, eating the food, and performing physical exercises on the ground at such base, she was exposed to such chemicals/toxins.

In support of her claim, the Veteran submitted a copy of a printout from a VA website regarding the presence of various chemicals and toxins at Fort McClellan (see https://www.publichealth.va.gov/exposures/fort-mcclellan/index.asp).  Specifically, such indicates that some members of the U.S. Army Chemical Corp School, Army Combat Development Command Chemical/Biological/Radiological Agency, Army Military Police School and Women's Army Corps, among others, may have been exposed to one or more of several hazardous materials, likely at low levels, during their service at Fort McClellan. Potential exposures could have included, but are not limited to, the following:

 Radioactive compounds (cesium-137 and cobalt-60) used in decontamination training activities in isolated locations on base.
 Chemical warfare agents (mustard gas and nerve agents) used in decontamination testing activities in isolated locations on base.
 Airborne polychlorinated biphenyls (PCBs) from the Monsanto plant in the neighboring town.

The website further advises that, although exposures to high levels of these compounds have been shown to cause a variety of adverse health effects in humans and laboratory animals, there is no evidence of exposures of this magnitude having occurred at Fort McClellan.

It was also noted that, from 1929 to 1971, an off-post Monsanto chemical plant operated south of Fort McClellan in Anniston. PCBs from the plant entered into the environment, and the surrounding community was exposed.  Since the 1990s, several investigations have been conducted to characterize the exposure of Anniston residents to PCBs from the Monsanto plant. In 2015, the Agency for Toxic Substances and Disease Registry (ATSDR) published an assessment of the potential health risks caused by airborne PCBs in Anniston and concluded that the concentrations found were "not expected to result in an increased cancer risk or other harmful health effects in people living in the neighborhoods outside the perimeter of the former PCB manufacturing facility."
 
Furthermore, to date, there has been no effort to determine whether the Veteran was exposed to herbicide agents while she was stationed at Fort McClellan.  In this regard, the Veterans Benefits Administration (VBA) Adjudication Procedure Manual directs that, for claims based on exposure to herbicide agents in locations other than Vietnam, Korean DMZ, or Thailand, the AOJ is to send an e-mail with the dates, location, and circumstances of claimed herbicide exposure to Compensation Service at VAVBAWAS/CO/211/AGENTORANGE, and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as claimed.  See VBA Manual, IV.ii.1.H.7.a.  If the Compensation Service is unable to confirm that the herbicides were so used, then the information is to be submitted to the Joint Services Records Research Center (JSRRC) to determine whether such exposure can be verified.  If the JSRRC is unable to verify the exposure, the case must be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  On remand, the AOJ must undertake this development.

Thereafter, in light of the fact that exposure to RF radiation and other chemicals/toxins at Fort McClellan has been established, the record should then be forwarded to an appropriate medical professional to offer an opinion as to the etiology of the Veteran's T-cell lymphoma.  

Accordingly, the case is REMANDED for the following action:

1.  Follow the guidance provided in the VBA Manual, IV.ii.1.H.7.a, in order to ascertain whether the Veteran was exposed to herbicide agents while stationed at Fort McClellan, Alabama, from July 1972 to September 1972.  All requests and responses received should be associated with the record.

2.  Thereafter, forward the record and a copy of this remand to an appropriate medical professional so as to determine the etiology of the Veteran's T-cell lymphoma, which was diagnosed in December 2002.  The examiner shall note in the examination report that the record and the remand have been reviewed.  The need for an examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should offer an opinion as to the following inquiries:

(A)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's T-cell lymphoma is related to her acknowledged in-service exposure to RF radiation?

(B)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's T-cell lymphoma is related to her acknowledged exposure to chemicals and/or toxins as described above while she was stationed at Fort McClellan from July 1972 to September 1972?  In offering such opinion, the examiner should review VA's website (noted above) on such matter.

(C)  If, and only if, exposure to herbicides is verified, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's T-cell lymphoma is related to such exposure?

A rationale for each opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




